DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2022 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-8, 10-13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeong et al. (US 2015/0021560 A1; hereinafter “Jeong”).
Regarding Claim 1, referring to at least Figs. 2-6 and related text, Jeong teaches a method for manufacturing a light-emitting component, comprising: forming an auxiliary electrode (31) and a first electrode (21) arranged at an interval on a base substrate (700) (paragraphs 55-70); depositing, by a mask with a hollow area (a deposition mask having an opening), a light-emitting layer (23) on the base substrate on which the auxiliary electrode and the first electrode are formed, wherein the light-emitting layer covers a whole first electrode (fig. 3, 23 covers a whole upper portion of 21 exposed by 707 formed on 705), and at least a partial area of the auxiliary electrode is exposed outside the light-emitting layer (fig. 3, a portion of 31 is exposed from 23 in an area where 33 formed therein) (paragraphs 67 and 75); and forming a second electrode (25) on the base substrate on which the light-emitting layer is formed (paragraph 76), wherein the second electrode covers at least part of the light-emitting layer and the at least partial area of the auxiliary electrode, and the second electrode is connected to the at least partial area of the auxiliary electrode (paragraphs 63-68); and wherein the light-emitting layer is in contact with a lateral surface of the first electrode (fig. 3, 23 is in indirect contact with a lateral side surface of 21 with 707 therebetween), and both a lateral surface of the auxiliary electrode and a lateral surface of the light-emitting layer are in contact with the second electrode (fig. 3, both a lateral side surface of 31 and a lateral side surface of 23 are in indirect contact with 23 with 707 therebetween.  It is noted that the limitation does not require a direct contact).
Regarding Claim 4, Jeong teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 68).
Regarding Claim 5, Jeong teaches wherein the mask is a fine metal mask (paragraphs 99-104).
Regarding Claim 6, Jeong teaches wherein forming the auxiliary electrode and the first electrode on the base substrate comprises: sequentially forming the auxiliary electrode and the first electrode on the base substrate (paragraph 70).
Regarding Claim 7, Jeong teaches wherein before forming the auxiliary electrode and the first electrode on the base substrate, the method further comprises: forming a control circuit layer (a driving circuit layer comprising at least a TFT) on the base substrate; and forming the auxiliary electrode and the first electrode on the base substrate comprises: forming the auxiliary electrode and the first electrode on the base substrate on which the control circuit layer is formed, wherein the first electrode is electrically connected to the control circuit layer (paragraphs 46 and 53-54).
Regarding Claim 8, referring to at least Figs. 2-6 and related text, Jeong teaches a light-emitting component, comprising: a base substrate (700), an auxiliary electrode (31), a first electrode (21), a light-emitting layer (23) and a second electrode (25), wherein the first electrode and the auxiliary electrode are arranged at an interval on the base substrate (fig. 3 and paragraphs 55-70); the light-emitting layer is located on a side of the auxiliary electrode away from the base substrate and covers a whole first electrode (fig. 3, 23 covers a whole upper portion of 21 exposed by 707 formed on 705), and at least a partial area of the auxiliary electrode is exposed outside the light-emitting layer (fig. 3, a portion of 31 is exposed from 23 in an area where 33 formed therein); the second electrode is located on a side of the light-emitting layer away from the base substrate, covers at least part of the light-emitting layer and the at least partial area of the auxiliary electrode, and is connected to the at least partial area of the auxiliary electrode (fig. 3); and the light-emitting layer is in contact with a lateral surface of the first electrode (fig. 3, 23 is in indirect contact with a lateral side surface of 21 with 707 therebetween), and both a lateral surface of the auxiliary electrode and a lateral surface of the light-emitting layer are in contact with the second electrode (fig. 3, both a lateral side surface of 31 and a lateral side surface of 23 are in indirect contact with 23 with 707 therebetween.  It is noted that the limitation does not require a direct contact).
Regarding Claim 10, Jeong teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 68).
Regarding Claim 11, Jeong teaches further comprising: a control circuit layer (a driving circuit layer comprising at least a TFT), wherein the control circuit layer is located on the base substrate, the auxiliary electrode and the first electrode are arranged at an interval on a side of the control circuit layer away from the base substrate, and the first electrode is electrically connected to the control circuit layer (paragraphs 46, 53-54).
Regarding Claim 12, Jeong teaches wherein the light-emitting component is a display substrate (20) (paragraph 46).
Regarding Claim 13, Jeong teaches comprising: a plurality of pixel structures arranged in an array on the base substrate, wherein the pixel structure comprises at least one sub-pixel structure, the sub-pixel structure comprises the first electrode, the light-emitting layer and the second electrode, and the second electrodes in the plurality of pixel structures are connected to each other; and one auxiliary electrode is arranged among an ith-row jth-column pixel structure, an ith-row (j+1) th-column pixel structure, an (i+1) th-row jth-column pixel structure and an (i+1) th-row (j+1) th-column pixel structure, where i is greater than or equal to 1, and j is an odd number (fig. 2).
Regarding Claim 15, Jeong teaches a display device (20), comprising the light-emitting component according to claim 8 (paragraph 46).

Claims 1-4, 7-12, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choung (US 2017/0373132 A1).
Regarding Claim 1, referring to at least Fig. 11 and related text, Choung teaches a method for manufacturing a light-emitting component, comprising: forming an auxiliary electrode (515) and a first electrode (211) arranged at an interval on a base substrate (100) (paragraphs 34, 63-64, and 87-88); depositing, by a mask with a hollow area (3000 having OR1), a light-emitting layer (312) on the base substrate on which the auxiliary electrode and the first electrode are formed (Figs. 8A-8B and paragraphs 68-72), wherein the light-emitting layer covers a whole first electrode (fig. 8B, 312 covers a whole upper portion of 211 exposed by 180 formed on 109), and at least a partial area of the auxiliary electrode is exposed outside the light-emitting layer (fig. 11, a part of 515 is exposed outside 312 at NP); and forming a second electrode (410) on the base substrate on which the light-emitting layer is formed (paragraph 70), wherein the second electrode covers at least part of the light-emitting layer and the at least partial area of the auxiliary electrode, and the second electrode is connected to the at least partial area of the auxiliary electrode (fig. 11 and paragraphs 88); and wherein the light-emitting layer is in contact with a lateral surface of the first electrode (fig. 11, 312 is in indirect contact with a lateral side surface of 211 with at least 180 therebetween), and both a lateral surface of the auxiliary electrode and a lateral surface of the light-emitting layer are in contact with the second electrode (fig. 11, both a lateral side surface of 515 and a lateral side surface of 312 are in indirect contact with 410 with at least 180 therebetween.  It is noted that the limitation does not require a direct contact).
Regarding Claim 2, Choung teaches wherein the mask comprises the hollow area and a non-hollow area (an area other than OR1), and depositing, by means of the mask with the hollow area, the light-emitting layer on the base substrate on which the auxiliary electrode and the first electrode are formed comprises: disposing the mask on a side of the auxiliary electrode away from the base substrate, so that an orthographic projection of the at least partial area on the base substrate is within an orthographic projection of the non-hollow area on the base substrate, and an orthographic projection of the first electrode on the base substrate at least partially overlaps an orthographic projection of the hollow area on the base substrate; and depositing, through the hollow area of the mask, the light-emitting layer on the base substrate on which the auxiliary electrode and the first electrode are formed, from a side of the mask away from the base substrate (figs. 8A-8B and paragraphs 72).
Regarding Claim 3, Choung teaches wherein the light-emitting component meets at least one of the following conditions: an entire area of the auxiliary electrode is exposed outside the light-emitting layer, and a distance between an orthographic projection of the auxiliary electrode on the base substrate and an orthographic projection of the light-emitting layer on the base substrate is greater than zero; and the light-emitting layer surrounds the auxiliary electrode (fig. 11).
Regarding Claim 4, Choung teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 76).
Regarding Claim 7, Choung teaches wherein before forming the auxiliary electrode and the first electrode on the base substrate, the method further comprises: forming a control circuit layer (PC) on the base substrate (paragraph 39); and forming the auxiliary electrode and the first electrode on the base substrate comprises: forming the auxiliary electrode and the first electrode on the base substrate on which the control circuit layer is formed, wherein the first electrode is electrically connected to the control circuit layer (fig. 11 and paragraph 61).
Regarding Claim 8, referring to at least Fig. 11 and related text, Choung teaches a light-emitting component, comprising: a base substrate (100), an auxiliary electrode (515), a first electrode (211), a light-emitting layer (312) and a second electrode (410), wherein the first electrode and the auxiliary electrode are arranged at an interval on the base substrate (fig. 11 and paragraphs 34-88); the light-emitting layer is located on a side of the auxiliary electrode away from the base substrate and covers a whole first electrode (fig. 11, 312 covers a whole upper portion of 211 exposed by 180 formed on 109), and at least a partial area of the auxiliary electrode is exposed outside the light-emitting layer (fig. 11, a part of 515 is exposed outside 312 at NP); the second electrode is located on a side of the light-emitting layer away from the base substrate, covers at least part of the light-emitting layer and the at least partial area of the auxiliary electrode, and is connected to the at least partial area of the auxiliary electrode (fig. 11); and the light-emitting layer is in contact with a lateral surface of the first electrode (fig. 11, 312 is in indirect contact with a lateral side surface of 211 with at least 180 therebetween), and both a lateral surface of the auxiliary electrode and a lateral surface of the light-emitting layer are in contact with the second electrode (fig. 11, both a lateral side surface of 515 and a lateral side surface of 312 are in indirect contact with 410 with at least 180 therebetween.  It is noted that the limitation does not require a direct contact).
Regarding Claim 9, Choung wherein the light-emitting component meets at least one of the following conditions: an entire area of the auxiliary electrode is exposed outside the light-emitting layer, and a distance between an orthographic projection of the auxiliary electrode on the base substrate and an orthographic projection of the light-emitting layer on the base substrate is greater than zero; and the light-emitting layer surrounds the auxiliary electrode (fig. 11).
Regarding Claim 10, Choung teaches wherein at least one of the first electrode and the second electrode is pervious to light (paragraph 76).
Regarding Claim 11, Choung teaches further comprising: a control circuit layer (PC), wherein the control circuit layer is located on the base substrate, the auxiliary electrode and the first electrode are arranged at an interval on a side of the control circuit layer away from the base substrate, and the first electrode is electrically connected to the control circuit layer (paragraphs 39 and 61).
Regarding Claim 12, Choung teaches wherein the light-emitting component is a display substrate (fig. 1 and paragraph 33).
Regarding Claim 14, Choung teaches a mask (3000), wherein the mask is configured to prepare the light-emitting layer in the light-emitting component according to claim 8 and comprises a hollow area (OR1), and orthographic projections of the hollow area and the light-emitting layer on the base substrate in the light-emitting component are the same in shape and area (Figs. 8B and paragraph 72).
Regarding Claim 15, Choung teaches a display device, comprising the light-emitting component according to claim 8 (fig. 1 and paragraph 33).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Choung as applied to claim 15 above, and further in view of Song et al. (US 2016/0365532 A1; hereinafter “Song”).
Regarding Claim 16, teaching of Choung has been discussed above except a cover plate.  Song teaches a display device (fig. 5 and paragraphs 1-2), comprising: a cover plate (70) arranged opposite to a base substrate (an underlying substrate below 15) in the light-emitting component, wherein structures, other than the base substrate, in the light-emitting component are located between the base substrate and the cover plate (fig. 5 and paragraph 76) in order to protect the underlying elements/layers.  Therefore, it would have been obvious to one of ordinary skill in the art to combine the teaching of Choung with that of Song in order to protect the underlying elements/layers.  
Regarding Claim 17, Choung and Song teaches wherein the display device further comprises a color resisting layer (180 at NP) located between the cover plate and the light-emitting component (Choung, fig. 11 and paragraphs 66 and Song, fig. 5 for the cover plate).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot in view of new ground of rejection as set forth above in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/Primary Examiner, Art Unit 2829